PER CURIAM:
Sandra D. Clark appeals the district court’s order accepting the recommendation of the magistrate judge to grant Defendant’s motion, filed pursuant to Fed. R.Civ.P. 37(b), to dismiss Clark’s civil action for failure to comply with the court’s order compelling Clark to attend her noticed deposition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Clark v. Siemens VDO Auto. Corp., No. 4:05-cv-00093-WDK (E.D.Va. Jan. 24, 2006) (accepting the findings of the magistrate judge). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.